UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1668


CHRISTOPHER SILVA,

                    Plaintiff - Appellant,

             v.

VOYA SERVICES COMPANY EMPLOYEE WELFARE BENEFITS PLAN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:19-cv-00318-DCC)


Submitted: March 31, 2022                                         Decided: May 4, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: M. Leila Louzri, Nathaniel W. Bax, FOSTER LAW FIRM, LLC, Greenville,
South Carolina, for Appellant. James T. Hedgepath, Greenville, South Carolina, Michael
T. Brittingham, NEXSEN PRUET, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Silva appeals the district court’s entry of judgment in favor of Voya

Services Company Employee Benefits Plan (“Voya”) on his complaint filed pursuant to

the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

§ 1132(a)(1)(B). Where, as here, an ERISA plan grants an administrator discretion to

award a benefit, judicial review of the administrator’s decision to deny benefits is for abuse

of discretion. Fortier v. Principal Life Ins. Co., 666 F.3d 231, 235 (4th Cir. 2012). We

review the district court’s finding that Voya did not abuse its discretion de novo, applying

the same abuse of discretion standard the district court used to evaluate Voya’s decision to

deny coverage. Id. at 236. “Judicial review of an ERISA administrator’s decision for abuse

of discretion requires us primarily to determine whether the decision was reasonable, a

determination that is informed by” the nonexhaustive list of factors set forth in Booth v.

Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342-43 (4th Cir.

2000). Griffin v. Hartford Life & Accident Ins. Co., 898 F.3d 371, 381 (4th Cir. 2018).

Ultimately, “to be held reasonable, the administrator’s decision must result from a

deliberate, principled reasoning process and be supported by substantial evidence.” Id.

(cleaned up).

       Our review of the record leads us to conclude that Voya did not abuse its discretion

in denying Silva’s claim for coverage. We therefore affirm the district court’s order. Silva

v. Voya Servs. Co. Emp. Welfare Benefits Plan, No. 6:19-cv-00318-DCC (D.S.C. May 19,

2020). We dispense with oral argument because the facts and legal contentions are



                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3